PER CURIAM.
In appellant’s motion for post-conviction relief, he contends that he was improperly convicted of two counts of perjury arising out of one episode of testifying at trial. Even if this could be reached by a motion for post-conviction relief, appellant’s position could not be sustained because he told two “separate and distinct lies” and the “proof of each falsehood required the establishment of different facts.” United States v. Nixon, 634 F.2d 306, 313 (5th Cir.1981). See also Gebhard v. United States, 422 F.2d 281 (9th Cir. 1970); Commonwealth v. Gurney, 13 Mass.App.Ct. 391, 433 N.E.2d 471 (1982).
Affirmed.
GRIMES, A.C.J., and DANAHY and SCHOONOVER, JJ., concur.